Citation Nr: 0403759	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  00-23 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from July 1969 until January 
1971.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a March 2000 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Louis, Missouri.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

Furthermore, it is noted that, in March 2003, the veteran 
requested that VA reopen his claims of entitlement to service 
connection for hearing loss and tinnitus.  In response the 
veteran was sent a notice letter on those issues.  There was 
no date on the letter and there is no indication that any 
further development has taken place.  As these issues have 
not been adjudicated by the RO to date, they are referred 
back to the RO for appropriate action.


REMAND

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the present case, the VA sent the veteran a letter in June 
2003 informing him of the evidence still needed to 
substantiate his PTSD claim.  The letter was accompanied by a 
stressor development form, which the veteran was instructed 
to complete.  

While the June 2003 letter adequately described the evidence 
needed to substantiate the claim, it did not discuss the 
division of responsibilities between VA and the appellant in 
the development of his claim.  That correspondence also did 
not detail the actions undertaken by the RO in furtherance of 
the veteran's claim.  Thus, the Board finds that the VCAA and 
Quartuccio notice requirements have not been satisfied and 
further notice is required before the appeal may be 
adjudicated. 

Additionally, the veteran has cited as a stressful event an 
incident in which a 5-ton dump truck rolled over.  The 
veteran reported he had been a passenger and sustained minor 
wounds, but that another passenger had been killed.  While 
morning reports were requested and obtained in order to help 
substantiate that stressor, unit records were not requested.  
Such records might note that a truck was damaged in or around 
July 1970, further corroborating the veteran's claim.  
Therefore, an attempt to procure such records through the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) should be made.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002), 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.   

2.  A summary of the veteran's stressor 
statements, including as reported on VA 
examination in February 2000, and in 
August 2003, should be prepared for 
submission to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150- 3197.  Along 
with such summary, a copy of the 
veteran's DD 214, and all relevant 
service information should be sent, and 
the USASCRUR should be requested to 
attempt to verify the veteran's claims of 
stressful events.

3.  Regardless of whether the veteran 
submits any additional evidence as to in-
service stressors, the RO must prepare a 
report detailing the nature of any 
stressor that it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

4.  If any stressor event is verified, 
the veteran should be scheduled for a VA 
examination.  The VA examiner should be 
asked to state whether, based on the 
corroboration of an in-service stressful 
event, he believes that the veteran has a 
diagnosis of PTSD that conforms to the 
American Psychiatric Association, 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994) 
based on a military stressor.  If so, the 
examiner should identify the verified 
stressor which serves as the basis for 
the PTSD diagnosis.  The claims file 
should be reviewed in conjunction with 
such an examination.  

5.  Upon completion of the above, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




